Title: [Diary entry: 2 January 1787]
From: Washington, George
To: 

Tuesday 2d. Mercury at 46 in the Morning—63 at Noon and 59 at Night. A Moist, vapoury morning but clear till afternoon when it lowered & looked much like rain. The ground quite uncovered and the frost entirely out of it. Colo. Walton White and Mr. West went away before breakfast. I rid to the Ferry—Frenchs & Dogue run Plantations. Set the Muddy hole Ploughs 3 to work, to prepare a small piece of ground East of the Branch in field No. 1 for Barley & grass Seeds.